     Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 1 of 11 PageID #:118




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 KEVIN DALE, FRANK HOVAR, JAMIE
 LAWSON, MICHAEL LEOPARDO, BRAD
 LONG, FORTUNATO SALAMONE, JOEL
 SJOSTROM, GLEN TURPOFF, CHRIS                     Case No. 1:20-cv-2942
 WOOD, AND JOSE ZAMARRIPA, as
 members of the Board of Trustees of the           Judge John F. Kness
 NORTHERN ILLINOIS ANNUITY FUND
 AND PLAN,
 on behalf of the Participants of the Northern
 Illinois Annuity Fund and Plan,

                       Plaintiffs,
        vs.

 NFP CORP., et al,

                       Defendants.


                 JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

       The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

I.     Nature of the Case

       A.      Identify the attorneys of record for each party. Note the lead trial attorney and
               any local counsel.

       Attorneys for Plaintiffs                  Attorneys for Defendants

       Karen L. Tidwall                          Kimberly M. Hare
       Joshua B. Levy                            Kutak Rock LLP
       Husch Blackwell LLP                       One South Wacker Drive #3910
       55 East Wells Street, Suite 1900          Chicago, IL 60606
       Milwaukee, WI 53202-3819                  312-602-4100
       414-978-5527
    Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 2 of 11 PageID #:119




                                                         Melissa A. Bozeman
                                                         Kutak Rock LLP
                                                         1760 Market Street, Suite 1100
                                                         Philadelphia, PA 19103
                                                         215-299-4384

                                                         Oliver Griffin
                                                         Kutak Rock LLP
                                                         1801 California Street, Suite 3000
                                                         Denver, Colorado 80202
                                                         303-297-2400

        B.       State the basis for federal jurisdiction. If based on diversity, state the domicile
                 of all parties.

        This Court has subject matter jurisdiction over this action based on federal question

jurisdiction, as the claims herein arise under the Employee Retirement Income Security Act of

1974, as amended (ERISA), 29 U.S.C. § 1001 et seq.

        C.       Provide a short overview of the case (five sentences or fewer).

        Plaintiffs are the members of the Board of Trustees (“Plaintiffs”) of a defined contribution,

multiemployer pension plan that provides retirement benefits to its participants (the “Plan”), and

bring this action on behalf of the Plan and its participants. Defendants and/or their representatives

provide various client services, including investment advisory services, investment management

services, brokerage services, or administrative services.1 Plaintiffs allege that, between September

2004 through 2017, Defendants functioned as ERISA fiduciaries of the Plan and as parties in

interest and, through their various acts and omissions relating to Plan assets, breached their ERISA

fiduciary duties and caused the Plan to engage in prohibited transactions under ERISA Section

406, resulting in damage and loss to the Plan and its participants. Plaintiffs seek, among other

ERISA remedies, disgorgement of any fees and profits made by Defendants through the use of



1
 To clarify: Defendants allege that named Defendants NFP Corp. and Kestra Financial, Inc. do not provide any client
services whatsoever.


                                                         2
    Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 3 of 11 PageID #:120




Plan assets, reimbursement of losses to the Plan, and an accounting.

        Defendants deny Plaintiffs’ allegations and intend to assert several affirmative defenses to

Plaintiffs’ allegations as well as counterclaims against Plaintiffs for their alleged failures as ERISA

fiduciaries, in the event Plaintiffs prove certain aspects of their case.

        D.      Describe the claims asserted in the complaint and the counterclaims and/or
                third-party claims and/or affirmative defenses.

        There are three claims for relief asserted in the Complaint. The first is for Defendants’

breach of fiduciary duty pursuant to ERISA Section 502(a)(2) relating to (a) failure to disclose any

and all fees and other compensation received in connection with Plan assets; (b) investment of

Plan assets in PIMCO Class A shares; (c) investment of Plan assets in certain “alternative

investments;” (d) management of the Plan’s bond portfolio; (e) investment of Plan assets in a

MetLife guaranteed investment contract; (f) investment of Plan assets in Unit Investment Trusts;

(g) engagement of other money managers for the Plan, including First Trust Advisors, and failures

to disclose fees paid; (h) failure to provide ERISA Section 408(b)(2) disclosures; (i) failure to

implement or follow prudent processes consistent with industry standards with respect to the Plan

including administration, recordkeeping, and investment of Plan assets; (j) failure to supervise and

monitor Defendant BPS and the individual Defendants; (k) charging unreasonable and excessive

fees; and (l) the Plan’s transition to new service providers.

        The second claim is based on Defendants’ alleged violation of Section 406 of ERISA,

which prohibits plan fiduciaries from causing a plan to engage in certain types of transactions and

from engaging in conflicted and self-interested acts and omissions involving plan assets. Plaintiffs

allege that Defendants caused the Plan to engage in prohibited, non-exempt transactions including

(a) furnishing services or facilities with a “party in interest,” ERISA § 406(a); (b) dealing with

Plan assets in their own interest and for their own account, ERISA § 406(b)(1); and (c) receiving



                                                   3
    Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 4 of 11 PageID #:121




consideration for their own personal account from a party dealing with the Plan in connection with

a transaction involving Plan assets, ERISA § 406(b)(3).

       The third claim for relief is for an accounting pursuant to ERISA § 502(a)(3).

       In response to the Complaint, on July 17, 2020, Defendants filed a Motion to Dismiss and

Motion for a More Definite Statement (the “Pending Motions”), seeking an order (1) dismissing

Defendants NFP Corp. and Kestra Financial, Inc. from the action, and (2) requiring Plaintiffs to

revise the Complaint to provide more definite statements. Pursuant to the Court’s July 21, 2020,

Briefing Schedule, Plaintiff’s response brief is due on August 18, 2020, and Defendants’ reply

brief is due on September 1, 2020.

       Following the Court’s adjudication of the Pending Motions, Defendants intend to assert a

variety of affirmative defenses in their answer, including but not limited to defenses based on

ratification, waiver, the equitable doctrine of laches, the doctrine of unclean hands, estoppel,

failure to state a claim, and the statute of limitations. Defendants also intend to assert various

contractual and other defenses, including, without limitation, that Defendants were acting in a

purely non-discretionary and/or ministerial capacity, undertaking such actions at the direction and

discretion of Plaintiffs. Defendants also intend to assert several counterclaims against Plaintiffs,

alleging that Plaintiffs are the Named Fiduciary of the Plan and are liable to the Defendants under

the federal common law of contribution and indemnity, and liable to the Plan and its participants

for breach of their fiduciary duties under ERISA. As Defendants have not yet filed their answer,

the defenses and counterclaims set forth in this Paragraph cannot be comprehensive, and

Defendants reserve the right to assert defenses and counterclaims not specifically identified herein.

       E.      What are the principal factual issues?

       The principal factual issues include:




                                                  4
   Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 5 of 11 PageID #:122




       1.     The nature and extent of Defendants’ relationship with related parties.

       2.     The nature and extent of the Defendants’ relationship with the Plan.

       3.     The terms and conditions of the agreements between and among Defendants.

       4.     The nature and extent of Plaintiffs’ responsibilities relative to Plan assets and its
              participants.

       5.     The nature and amount of any and all fees and other compensation received by each
              Defendant relating to Plan assets, whether direct or indirect.

       6.     The nature, extent, and timing of Plaintiffs’ knowledge of the actions, if any,
              alleged as part of its Complaint.

       7.     Whether the Plan suffered damages related to any party’s allegations.

       8.     If the Plan has suffered a loss, the amount of loss attributable to any party’s breach
              of any fiduciary duty or other violation of ERISA.

       F.     What are the principal legal issues?

       The principal legal issues include:

       1.     Whether Defendants or Plaintiffs breached any fiduciary duties owed to the Plan
              and its participants.

       2.     Whether Defendants or Plaintiffs violated, or caused the Plan to violate, ERISA
              Section 406.

       3.     Whether Plaintiffs’ conduct and/or the Plan’s organizational documents/structure,
              respectively and/or in conjunction, adhere to applicable law.

       G.     What relief is the plaintiff(s) seeking? Quantify the damages, if any. (An
              estimate is acceptable; the purpose is simply to give the Court a feel for the
              case. This estimate will not be admissible.).

       Plaintiffs seek the following relief: (1) An order declaring that Defendants’ practices

violate ERISA, pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3); (2) monetary damages, in

an amount to be determined at trial, pursuant to ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2); (3)

equitable relief, including imposition of a constructive trust pursuant to ERISA § 502(a)(3),

29 U.S.C. § 1132(a)(3), disgorgement or restitution in the estimated amount of approximately

$7,000,000, pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), and an accounting for profits,


                                                5
      Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 6 of 11 PageID #:123




pursuant to ERISA § 502(a)(3), 29 U.S.C. §1132(a)(3); (4) Plaintiffs’ reasonable fees and costs

pursuant to ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1); and (5) pre- and post-judgment interest.

        As Counterclaim Plaintiffs, Defendants intend to seek contribution and indemnification

from Defendants relative to their alleged fault, as well as appropriate equitable relief; a declaratory

judgment that Plaintiffs are, and have been, operating in violation of Section 302 of the Taft-

Hartley Act (29 U.S.C. § 186), recovery of their reasonable attorney’s fees, court costs, and other

litigation expenses under ERISA 29 U.S.C. § 1132(g) or otherwise; and such other and further

relief/damages as may be just and proper. Insomuch as Defendants have yet to file their answer

and anticipated counterclaims, Defendants reserve the right to seek other relief and/or damages

not specifically identified herein.

        H.     Have all the defendants been served, or waived service of process? If not,
               identify the defendants that have not received service.

        Each Defendant has waived service of process.

II.      Mandatory Initial Discovery (Pilot Program)

        A.     Acknowledge that all counsel of record have read the Mandatory Initial
               Discovery Standing Order.

        All counsel of record have read the Mandatory Initial Discovery Standing Order.

        B.     Confirm compliance with the mandatory initial discovery responses or state
               the deadline for responses (30 days after filing the answer). The parties must
               file a separate notice of service of their initial responses (but not the responses
               themselves).

        On July 17, 2020, Defendants filed the Pending Motions, seeking a dismissal, in part, and

more definite statement of Plaintiffs’ Complaint. The matters presented in Defendants’ Pending

Motions will be ripe for adjudication by the Court no later than September 1, 2020. To date, no

answer or other pleading has been filed in response to Plaintiffs’ Complaint. The parties have

conferred and expect to exchange mandatory initial discovery responses as follows:



                                                   6
    Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 7 of 11 PageID #:124




                  1.       At the parties’ Rule 26(f) conference, Plaintiffs proposed that the parties

         exchange mandatory initial discovery responses by September 7, 2020, which is thirty (30)

         days after the Court’s August 6, 2020, Status Conference. Under the 12/1/2018 Amended

         Standing Order Regarding Mandatory Initial Discovery Pilot Project (MIDPP), ¶ A.4, it is

         unclear whether the parties’ mandatory disclosure obligations are stayed pending a decision

         on the Pending Motions and the filing of an Answer, or whether they may proceed before

         such date. Accordingly, Plaintiffs will seek guidance from the Court at the August 6 status

         conference.

                  2.       Defendants object to Plaintiffs’ proposal above to the extent that it seeks to

         require service of Defendants’ mandatory initial discovery responses by the arbitrary

         deadline of September 7, 2020, or, stated more generally, seeks to accelerate the deadline

         by which Defendants’ mandatory initial discovery responses would otherwise need to be

         timely served under Paragraph A.4 of the Amended Standing Order Regarding Mandatory

         Initial Discovery Pilot Project or as otherwise ordered by this Court. Paragraph A.4 of the

         Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project provides

         for the exchange of the parties’ mandatory initial discovery responses to occur no later than

         thirty (30) days after the filing of the first pleading responding to Plaintiffs’ Complaint,

         stating, in pertinent part:

                           A party seeking affirmative relief must serve its responses to the
                           mandatory initial discovery no later than 30 days after the first
                           pleading filed2 under Rule 12(a) in response to its complaint,
                           counterclaim, crossclaim, or third-party complaint.


2
 Although undefined, the referenced “first pleading filed” here presumably is limited to the filing of one of the only
seven types of permissible “pleadings” enumerated in Fed. R. Civ. P. 7(a) (i.e., a complaint; an answer to a complaint;
an answer to a counterclaim designated as a counterclaim; an answer to a crossclaim; a third-party complaint; an
answer to a third-party complaint; and, if the court orders one, a reply to an answer) as distinguishable from the
“Motions and Other Papers” described at subsection (b) of Rule 7. Fed. R. Civ. P. 7.


                                                           7
Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 8 of 11 PageID #:125




  See Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project, ¶A.4

  (emphasis added).

         Here, Defendants expect that the parties’ deadline for exchanging mandatory initial

  discovery responses will be triggered by the filing of their anticipated answer, affirmative

  defenses, and counterclaims to Plaintiffs’ Complaint and, pursuant to paragraph A.4 of the

  Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project, calculated

  to expire thirty (30) days thereafter. Based on the current briefing schedule set by the Court

  for Defendants’ Pending Motions, among other things, Defendants believe that the parties’

  deadline for serving their respective mandatory initial discovery responses will be no

  sooner than November, 2020.

         Finally, given that most, if not all, of the initial mandatory disclosures required

  under paragraph B of the Amended Standing Order Regarding Mandatory Initial Discovery

  Pilot Project are driven by that party’s asserted claims and defenses, Defendants further

  object to Plaintiffs’ proposal here, seeking to accelerate Defendants’ deadline to serve their

  mandatory initial discovery responses from a date to be calculated in accordance with

  paragraph A.4 of the Amended Standing Order Regarding Mandatory Initial Discovery

  Pilot Project to the proposed arbitrary September 7, 2020, deadline (which, again, is well

  before the date by which Defendants’ anticipated Answer, Affirmative Defenses, and

  Counterclaims – all of which are subject to further investigation, refinement, and final

  client approval – are due in this matter for filing), insomuch as it is inherently premature,

  unduly burdensome, and/or likely to result in prejudice to Defendants.

  C.     Briefly describe any disputes concerning the mandatory initial discovery
         responses, if any.

  There are no disputes at this time.



                                            8
       Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 9 of 11 PageID #:126




III.     Discovery

         A.      Propose a discovery schedule. Include the following deadlines: (1) the
                 mandatory initial discovery responses; (2) any amendment to the pleadings to
                 add new claims, or new parties; (3) service of process on any “John Doe”
                 defendants; (4) the completion of fact discovery; (5) the disclosure of plaintiff’s
                 expert report(s); (6) the deposition of plaintiff’s expert; (7) the disclosure of
                 defendant’s expert(s); (8) the deposition of defendant’s expert; and (9)
                 dispositive motions. Fill in the blanks, below.

                 A WORD version of the proposed scheduling order has been submitted to:
                 Proposed_Order_Kness@ilnd.uscourts.gov.

                      Event                                          Deadline
                                                 Plaintiffs’ proposal (subject to guidance from the
                                                    Court) – 9/7/2020
 Mandatory Initial Discovery Responses
                                                 Defendants’ proposal – Within 30 days of
                                                    answer date
 Amendment to the pleadings                      Through the close of discovery

 Service of process on any “John Does”           N/A

 Completion of Fact Discovery                    Nine (9) months from answer date

 Disclosure of Plaintiffs’ Expert Report(s)      One (1) month from close of discovery

 Deposition of Plaintiffs’ Expert                One (1) month from Plaintiff Expert Report date

 Disclosure of Defendants’ Expert Report(s) 14 days from Deposition of Plaintiffs’ Expert
                                                 One (1) month from Defendants’ Expert Report
 Deposition of Defendants’ Expert
                                                   date
                                                 One (1) month following Defendant Expert
 Dispositive Motions
                                                   deposition date

         B.      How many depositions do the parties expect to take?

         10 for each party, or 20 in total.

         C.      Do the parties foresee any special issues during discovery?

         COVID-19, and the local, state, and national response thereto, may result in unforeseen

limitations or delays, including travel restrictions, quarantine obligations, limitations on meeting


                                                  9
     Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 10 of 11 PageID #:127




sizes and frequency, or other restrictions.

        D.      Rule 26(f)(2) requires the parties to propose a discovery plan. See Fed. R. Civ.
                P. 26(f)(2). Rule 26(f)(3), in turn, provides that a “discovery plan must state
                the parties’ views and proposals” on six different topics. See Fed. R. Civ. P.
                26(f)(3). Have the parties discussed a discovery plan, including all of the topics
                required by Rule 26(f)(3)? If so, do the parties propose anything?

        The parties have discussed a discovery plan including all topics set forth in Rule 26(f)(3).

        The parties propose an ESI and/or paper document production protocol, as set forth in a

separate document that will be submitted to the Court, as necessary.

IV.     Trial

        A.      Have any of the parties demanded a jury trial?

        No party has made a jury demand. As a general matter, there is no right to a jury trial in

an ERISA action.

        B.      Estimate the length of trial.

        At this time, the parties estimate a seven- to ten-day trial to the Court.

V.      Settlement, Referrals, and Consent

        A.      Have any settlement discussions taken place? If so, what is the status? Has the
                plaintiff made a written settlement demand? And if so, did the defendant
                respond in writing? (Do not provide any particulars of any demands or offers
                that have been made.)

        Plaintiffs made a written settlement demand before filing the instant action. Defendants did

not accept Plaintiffs’ demand and have not yet made a settlement offer.

        B.      Do the parties request a settlement conference at this time before this Court
                or the Magistrate Judge?

        Not at this time.

        C.      Have counsel informed their respective clients about the possibility of
                proceeding before the assigned Magistrate Judge for all purposes, including
                trial and entry of final judgment? Do all parties unanimously consent to that
                procedure? The Court strongly encourages parties to consent to the



                                                  10
   Case: 1:20-cv-02942 Document #: 25 Filed: 08/03/20 Page 11 of 11 PageID #:128




               jurisdiction of the Magistrate Judge.

       The parties have discussed the possibility with their clients.          The parties do not

unanimously consent to the jurisdiction of the Magistrate Judge.


VI.    Other

       A.      Is there anything else that the plaintiff(s) wants the Court to know?

       Not at this time.

       B.      Is there anything else that the defendant(s) wants the Court to know?

       Not at this time.


Respectfully submitted this 3rd day of August, 2020.

  s/Karen L. Tidwall                                    s/Melissa A. Bozeman
Karen L. Tidwall (IL Bar No. 6216945)                  Kimberly M. Hare (IL Bar No. 6323326)
Joshua B. Levy (WI Bar No. 1017759)                    KUTAK ROCK LLP
HUSCH BLACKWELL LLP                                    One South Wacker Drive, Suite 3910
555 East Wells Street, Suite 1900                      Chicago, IL 60606
Milwaukee, WI 53202-3819                               Ph. (312) 602-4100
Ph. (414) 978-5527                                     Fx. (312) 602-4101
Fx. (414) 223-5000                                     Kimberly.Hare@KutakRock.com
joshua.levy@huschblackwell.com
karen.tidwall@huschblackwell.com                       Melissa A. Bozeman (Pro Hac Vice)
                                                       KUTAK ROCK LLP
Attorneys for Plaintiffs                               1760 Market Street, Suite 1100
                                                       Philadelphia, PA 19103
                                                       Ph. (215) 299-4384
                                                       Fx. (215) 981-0719
                                                       Melissa.Bozeman@KutakRock.com

                                                       Oliver Griffin (Pro Hac Vice)
                                                       KUTAK ROCK LLP
                                                       1801 California Street, Suite 3000
                                                       Denver, CO 80202
                                                       Ph. (303) 297-2400
                                                       Fx. (303) 292-7799
                                                       Oliver.Griffin@KutakRock.com

                                                       Attorneys for Defendants



                                               11
